Title: To Benjamin Franklin from Michel-Alain Chartier de Lotbinière, 10 March 1755
From: Lotbinière, Michel-Alain Chartier de
To: Franklin, Benjamin


[In margin: FF]
  Mr. Benjamin franklin a filadelphie dans la pinsylvanie
Monsieur,
du 10 mars 1755
J’etois a paris en 1752 lorsque Les experiences sur lelectricité que vous aviez communiqué a Mr. Collinson parurent traduite en nôtre langue. Je fus temoin De l’admiration qu’elles causerent dans cette Capitale. Je suivois pour lors un Cours de phisique chez Mr. L’abbé Nollet qui nous en repeta plusieures bien singulieres; comme il n’est point douteux que vos découvertes en ce genre nayent eté multipliées a linfinie depuis le tems, je serois au désespoir etant près de vous comme je le suis qu’elles fussent porté a nos phisiciens de paris par d’autres que moy; l’abbé Nollet surtout qui craint de n’etre point informé de tous vos progrés en cette partie m’engage fort a ne rien négliger pour entretenir vôtre corresponddance et a lui faire part de tout ce que j’aurai appris de vous; vous pouvez Monsieur vous assurer que j’aurai grande attention a lui faire passer éxactement ce que vous m’aurez addressé lorsque les occasions me le permettront; comme nous n’avons icy que de mauvais traducteur de vôtre langue s’il vous etoit possible de menvoyer en françois ce que vous voudrez bien me communiquer je vous serai infiniment obligé.
Je me servirai pour vous faire passer mes lettres De Mr. De Couagne negotiant a Montreal qui est celui a qui je connois plus de relations dans la nouvelle Angletere; et je ne doute point que vous nayez a vous louer de son exactitude. Mon addresse est Mr. De Lotibiniere officier des troupes de la marine Detachées pour le Canada a québec. Si je puis recevoir quelques instrumens De paris je mattacherai a repeter quelques expériences et si jetes assez heureux pour trouver du nouveau je vous en ferois part a linstant même.
Je suis avec beaucoup d’attachement et de respect Mr. etc.
